Citation Nr: 0018358	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-01 607	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the claim for service connection for residuals of 
a left wrist injury is well-grounded.  

2.  Entitlement to service connection for residuals of a left 
wrist injury.  

3.  Entitlement to a compensable rating for residuals of a 
low back injury.  


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from May 1976 to January 1997.  
This appeal arises from a May 1997 rating decision, in which 
the RO in Huntington, West Virginia, among other things, 
denied service connection for residuals of a left wrist 
injury, and awarded service connection and assigned a 
noncompensable rating for residuals of a low back injury.  
The claims folder was subsequently transferred to the RO in 
Philadelphia, Pennsylvania.  In October 1998, the veteran was 
furnished a Statement of the Case wherein he was notified of 
the grant of service connection for seborrheic dermatitis and 
residuals of a low back injury, each evaluated as 
noncompensably disabling, and of the denial of service 
connection for residuals of a left wrist injury.  The 
Statement of the Case also covered the denial of twenty other 
claims.  The veteran's substantive appeal was limited to the 
issues noted on the title page of this decision.  


FINDING OF FACT

The claim of service connection for residuals of a left wrist 
injury is plausible.  


CONCLUSION OF LAW

The claim of service connection for residuals of a left wrist 
injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

With regard to the claim of service connection for residuals 
of a left wrist injury, the veteran contends that he has a 
current left wrist disorder which had its onset when he 
sustained a left wrist injury in a motorcycle accident in 
service.  Review of his service medical records shows that he 
received medical treatment after a motorcycle accident in May 
1994.  Subsequent to the motorcycle accident, the veteran 
complained of multiple injuries, including left wrist pain, 
and he was referred for orthopedic evaluation and physical 
therapy.  A February 1996 medical note recorded his complaint 
of left wrist pain, and the examiner's assessment included 
chronic left wrist pain.  A July 1996 medical note included 
an assessment of a question of left wrist subluxation.  On 
separation examination in October 1996, the veteran 
complained of left wrist pain, but no clinical findings were 
reported as to the left wrist.  

On VA examination in April 1997, the veteran gave a history 
of a left wrist injury in a motorcycle accident in service, 
and complained of left wrist pain.  The examining physician 
noted that goniometry and x-ray studies of the left wrist 
were within normal limits.  In the May 1997 rating decision, 
the RO concluded that there was no medical evidence of a 
current left wrist disability.  

In December 1998, the veteran submitted records of his 
medical treatment at the U.S. Army Medical Clinic at Carlisle 
Barracks, Pennsylvania, dating from June 1997 to March 1998.  
The records include a July 1997 medical note in which the 
veteran reported that he had been favoring his left wrist 
since a motorcycle accident several years earlier, and his 
left wrist pain had increased in severity since lifting a 
heavy object the previous day.  Following clinical 
evaluation, the examiner's impressions included left wrist 
pain, status post "metacarpal instability".  


Analysis

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by VA shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial tribunal that the claim is 
well-grounded.  A well-grounded claim requires more than an 
allegation; the claimant must submit supporting evidence.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the evidence must justify a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

In this case, the service medical records confirm that the 
veteran was involved in a motorcycle accident in 1994.  The 
service medical records also reflect complaints and treatment 
of the veteran for left wrist pain.  The most recent medical 
records associated with the claims folder include a medical 
assessment of left wrist pain.  The Board of Veterans' 
Appeals (Board) concludes that the veteran's claim of service 
connection for residuals of a left wrist injury is well-
grounded.  Given the current evidentiary record, the etiology 
of the veteran's left wrist pain is unclear and the Board 
concludes that additional development of the evidence as to 
this issue is required.  


ORDER

The claim of service connection for residuals of a left wrist 
injury is well-grounded, and to this extent, the appeal as to 
this issue is granted.  


REMAND

With regard to the claim for a compensable rating for 
residuals of a low back disorder, the Board finds that the 
claim is well-grounded.  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The current, noncompensable rating for the veteran's 
residuals of a low back injury was assigned following a VA 
medical examination in April 1997.  In July 1997, the veteran 
submitted records of treatment of his back by Chiropractor 
Larry Herman, dating from March 1995 to June 1997.  The 
report of the April 1997 VA examination of the veteran does 
not indicate whether the examiner reviewed the claims folder 
in connection with the examination of the veteran, and in any 
event, the examiner clearly did not review the records of the 
veteran's chiropractic treatment in connection with the April 
1997 examination since those records were not associated with 
the claims folder until after that examination.  

The report of the April 1997 VA examination included clinical 
findings as to the range of motion of the veteran's lumbar 
spine, and the results of an x-ray study of the lumbar spine.  
However, the examination findings were deficient regarding 
information necessary for the Board to apply the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 and the Court's decision in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, the 
Board concludes that additional development of the claim for 
a compensable rating for residuals of a low back injury is 
required.  

The Board further notes that the claims folder contains two 
letters submitted by Robert F. Harris, Jr.  The letters 
identify Mr. Harris as the Franklin County (Pennsylvania) 
Director of Veterans Affairs.  In the first letter, dated in 
December 1998, Mr. Harris appears to be submitting evidence 
on behalf of the veteran's claims at issue.  In the second 
letter, dated in March 2000, Mr. Harris appears to be 
informing the RO of the existence of medical evidence which 
would support a claim not previously asserted by the veteran.  
The claims folder contains no record confirming that Mr. 
Harris is the veteran's designated representative in this 
appeal.  If Mr. Harris, is the veteran's representative in 
this appeal he must be designated as such.  See 38 C.F.R. 
§ 20.605 (1999).  

Accordingly, the claim of service connection for residuals of 
a left wrist injury and the claim for a compensable rating 
for residuals of a low back injury are REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
clarify whether he desires to be 
represented in this appeal, and if so, 
whether he desires to be represented by 
Mr. Robert F. Harris, Jr. or by some 
other representative.  Appropriate forms 
should be forwarded to the veteran for 
his use in the event he wishes to 
designate a representative.  

2.  The veteran should be requested to 
furnish the full names and addresses of 
all health care providers who have 
treated his left wrist and low back since 
his VA examination in April 1997.  Where 
necessary, the veteran should be 
requested to sign and submit the 
appropriate forms giving his consent for 
the release to VA of all records of any 
such treatment which he has listed.  All 
records obtained must be associated with 
the claims folder.  

3.  After the above referenced 
development is completed, the veteran 
should be accorded a VA examination to 
determine the existence, nature and 
etiology of residuals of a left wrist 
injury, and the current severity of 
residuals of a low back injury.  All 
clinical findings should be reported in 
detail.  The examiner must review the 
claims folder and a copy of this remand 
in connection with the examination and 
state in the examination report that the 
review has been accomplished.  With 
regard to the veteran's left wrist, the 
examiner should indicate whether there is 
a current left wrist disability, and 
describe the nature of the left wrist 
disability currently present.  If a left 
wrist disability is currently present, 
the examiner must furnish an opinion as 
to whether it is at least as likely as 
not that the disability had its onset 
with trauma in service or is otherwise 
related to service.  With regard to the 
residuals of a low back injury, the 
examiner should report all ranges of 
motion of the lumbar spine in degrees and 
in all planes, and state whether any 
limitation of motion of the low back is 
less than slight, slight, moderate, or 
severe in degree.  The examiner should 
also comment as to whether there is 
characteristic pain on motion of the low 
back and whether there is muscle spasm on 
motion of the low back.  The examiner 
should indicate whether the low back 
demonstrates pain on undertaking motion, 
weakened movement, excess fatigability, 
or incoordination on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner should also indicate the 
effect of any impairment due to residuals 
of a low back injury on the veteran's 
ordinary activity, particularly in the 
work place.  

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
aforementioned development action has 
been conducted and completed.  

5.  The RO should then review the claims 
for service connection for residuals of a 
left wrist injury, and for a compensable 
rating for residuals of a low back injury 
to determine whether they may be granted.  
If either claim remains denied, the 
veteran and any properly designated 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


